[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON MOTION TO RECONSIDER/REARGUE
The plaintiff's Motion to Reargue dated October 3, 2001 is granted for the following reasons:
1. There may have been a misapprehension of the facts by the court and the parties at the time of the initial argument on September 18, 2001. The court (Dyer, J.) felt that the parties' daughter had submitted a fraudulent application for financial aid, and to find the defendant in contempt for failure to pay his share of the education expense would be to implicate him in the fraud. Neither party was prepared to address this issue. In fact, it appears from documents submitted with the motion to reargue that there may have been no fraud. It appears that the parties' daughter may have submitted a proper application. "[T]he purpose of a reargument is . . . to demonstrate to the court that there is some decision or some principle of law which would have a controlling effect, and which has been overlooked, or that there has been a misapprehensionof facts." [emphasis added] Jaser v. Jaser, 37 Conn. App. 194, 202
(1995). If the matter were reheard, the parties could offer proof on these issues which would enable the court to make a proper decision.
2. The court (Dyer, J.) which heard the original motion for contempt has now recused himself from further participation in this case. In order to avoid the appearance of unfairness it would be best if the motion for contempt were heard again. CT Page 15913
In light of this decision, the parties are urged to attempt to negotiate an amicable resolution of this issue. If no resolution can be reached, the plaintiff is authorized to reclaim her motion for contempt so that it can be reheard.
Pickard, J.